        Case 1:19-cr-02032-SMJ        ECF No. 214          filed 09/30/20    PageID.1805 Page 1 of 3


                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA,                                       Case No.   1:19-CR-02032-SMJ-1, 2
                                                                 CRIMINAL MINUTES
                                     Plaintiff,
        -vs-                                                     DATE:     OCTOBER 1, 2020
                                                                 LOCATION: YAKIMA
 JAMES DEAN CLOUD (01); and
 DONOVAN QUINN CARTER CLOUD (02),
                                                                 EVIDENTIARY MOTION
                                     Defendants.                 HEARING - DAY TWO


                                       Hon. Salvador Mendoza, Jr.

         Nicole Cruz
                                                      01                                Kimberly Allen
         Cora Vargas
     Courtroom Deputy                             Law Clerk                             Court Reporter
                                                                   John McEntire for James Cloud
                                                                 Lorinda Youngcourt for James Cloud
                  Richard Burson
                                                                    Jeremy Sporn for James Cloud
                  Thomas Hanlon
                                                                  Richard Smith for Donovan Cloud
                                                                 Mark Larranaga for Donovan Cloud
               Government Counsel                                            Defense Counsel

       [X] Open Court                       [     ] Chambers                        [   ] Teleconference
Defendants James Dean Cloud and Donovan Quinn Carter Cloud are present and in custody of the U.S.
Marshal with appointed counsel.
Detective Michael Williams resumes stand, previously sworn to testify

Cross examination by Mr. McEntire continues (Defense Exhibit 1002 discussed).

Witness steps down and is excused (8:05 a.m.)

Detective Brian McIlrath, Yakima County Sheriff’s Office, sworn to testify (8:06 a.m.)

Direct examination by Mr. Burson (Government Exhibit 9 discussed).

Witness steps down and is excused (8:26 a.m.)

[X] ORDER FORTHCOMING
 CONVENED: 7:58 A.M.          ADJOURNED: 8:51 A.M.
           9:07 A.M.                        10:13 A.M.
          10:30 A.M.                        12:12 P.M.          TIME: 6:42              CALENDARED         [ N/A]
           1:31 P.M.                         2:47 P.M.
           3:07 P.M.                         4:52 P.M.
        Case 1:19-cr-02032-SMJ        ECF No. 214        filed 09/30/20   PageID.1806 Page 2 of 3

USA -vs- Cloud, et al.                                                                October 1, 2020
1:19-CR-02032-SMJ-1,2                                                                 Page 2
Evidentiary Motion Hearing


Chris Reyes, Investigator for Federal Defenders, sworn to testify (8:28 a.m.)

Direct examination by Mr. McEntire

Cross examination by Mr. Smith

Cross examination by Mr. Burson

Mr. Burson moves for production of Mr. Reyes’ interview notes
Mr. McEntire advises rough notes have not been exchanged between the parties
Court: all rough notes shall be exchanged between the parties during recess

Recess:       8:51 a.m.
Reconvene:    9:07 a.m.

Chris Reyes resumes stand, previously sworn to testify

Cross examination by Mr. Burson continues

Re-direct examination by Mr. McEntire

Witness steps down and is excused (9:19 a.m.)

Dr. Cara Laney, Eyewitness ID Expert, sworn to testify (9:20 a.m.)

Direct examination by Mr. McEntire (Defense Exhibits 1000, 1007, 1008 and 1010 discussed and admitted;
Defense Exhibits 1002 and 1009 discussed).

Recess:       10:13 a.m.
Reconvene:    10:30 a.m.
Dr. Cara Laney resumes stand, previously sworn to testify
Direct examination by Mr. McEntire continues (Defense Exhibits 1010, 1006 and 1023 discussed; Defense
Identification 1011 discussed).
Mr. McEntire plays videoclips of Government Exhibit 10.
Direct examination by Mr. McEntire continues (Defense Exhibits 1022, 1024 and 1025 discussed and
admitted).
Recess:     12:12 p.m.
Reconvened: 1:31 p.m.

Dr. Cara Laney resumes the stand, previously sworn to testify
Cross examination by Mr. Burson (Defense Exhibit 1019 discussed and admitted; Defense Exhibits 1009,
1000, 1010 and 1006 discussed; Government Exhibit 3 discussed).
Re-Direct examination by Mr. McEntire (Defense Exhibits 1009, 1008, 1010 and 1006 discussed).
Witness steps down and is excused (2:47 p.m.)
        Case 1:19-cr-02032-SMJ       ECF No. 214      filed 09/30/20   PageID.1807 Page 3 of 3

USA -vs- Cloud, et al.                                                                October 1, 2020
1:19-CR-02032-SMJ-1,2                                                                 Page 3
Evidentiary Motion Hearing


Recess:         2:47 p.m.
Reconvened      3:07 p.m.

Closing arguments by Mr. McEntire
Closing arguments by Mr. Smith
Closing arguments by Mr. Burson
Rebuttal closing arguments by Mr. McEntire
Court: Defendants’ Motion to Suppress J.V.’s Tainted Identification, ECF No. 145; Motion to Exclude E.Z.’s
Unreliable ID, ECF No. 186; and Motion in Limine Re: Lindell LaFollette’s False Memory, ECF No. 185, are
TAKEN UNDER ADVISEMENT.
